DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-9, 11-15, 19-20, and 24 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features and method steps, as applicable, including but not limited to:
(claim 1) a pyrotechnic projectile comprising: particularly, a lift charge configured to propel the pyrotechnic projectile; a burst charge, configured to provide a visual and/or audible effect upon activation thereof; particularly, a first electronic match configured to activate the lift charge; particularly, a second electronic match configured to activate the burst charge; and an electronic controller, coupled to the first electronic match and the second electronic match, particularly, including an altitude sensor configured to measure an altitude of the pyrotechnic projectile, wherein the controller is configured to cause the first electronic match to activate the lift charge, and, particularly, wherein the controller is configured to poll the altitude sensor to determine when the altitude of the pyrotechnic projectile is above a predefined threshold altitude and, particularly, cause the second electronic match to activate the burst charge at least in part according to the altitude of the pyrotechnic projectile;
(claim 20) a method of controlling a pyrotechnic projectile, the method comprising: particularly, using an electronic controller to cause a first electronic match of the pyrotechnic projectile to activate a lift charge of the pyrotechnic projectile to propel the pyrotechnic projectile; particularly, measuring an altitude of the pyrotechnic projectile with an altitude sensor; particularly, polling the altitude sensor to determine whether the altitude of the pyrotechnic projectile is above a threshold altitude; particularly, using the electronic controller to cause a second electronic match of the pyrotechnic projectile to activate a burst charge of the pyrotechnic projectile at least in part according to the measured altitude of the pyrotechnic projectile, causing the burst charge to provide a visual and/or audible effect upon activation thereof; and,
(claim 24) a pyrotechnic projectile comprising: particularly, a lift charge configured to propel the pyrotechnic projectile; a burst charge, configured to provide a visual and/or audible effect upon activation thereof; particularly, a first electronic match configured to activate the lift charge; particularly,a second electronic match configured to activate the burst charge; and an electronic controller, coupled to the first electronic match and the second electronic match, particularly, including an altitude sensor configured to measure an altitude of the pyrotechnic projectile, particularly, wherein the controller is configured to cause the first electronic match to activate the lift charge, and, particularly, wherein the controller is configured to poll the altitude sensor to determine whether the altitude of the pyrotechnic projectile is above a predefined threshold altitude and cause the second electronic match to activate the burst charge at least in part according to the altitude of the pyrotechnic projectile, and, particularly, wherein the altitude sensor is a barometric pressure sensor mounted on the projectile configured to send the altitude measurements to the controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
10-May-22